In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Ambrosio, J.), dated September 27, 2004, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
In support of their motion for summary judgment dismissing the complaint, the defendants presented a prima facie case that the sole proximate cause of the accident was the negligence of the plaintiff Isaac Borges in proceeding through an intersection against a red traffic light without stopping (see Iqbal v Petrov, 9 AD3d 416 [2004]; Lestingi v Holland, 297 AD2d 627 [2002]; see also Vehicle and Traffic Law § 1111 [d]). In opposition, the plaintiffs failed to raise a triable issue of fact (see Iqbal v Petrov, supra; Lestingi v Holland, supra). H. Miller, J.P., Cozier, Ritter and Fisher, JJ., concur.